Title: Acct. of the Weather in Feby. [1775]
From: Washington, George
To: 




Feby. 1. Pleasant with but little Wind, & that Near No. West.
 


2. A White frost but clear & very pleast. with but little wind & that Southerly.
 


3. Calm, warm, & pleasant all day—being also clear.
 


4. Pleasant & clear in the Morning, but lowering afterwards with some rain in the Evening & Night.
 


5. Quite calm and Pleasant being warm.
 


6. Very little wind, but lowg. & like for falling weather.
 


7. Cloudy & calm, & something like Snow in the forenoon. Afternoon clear & exceeding pleasant. Wind Southerly.
 


8. Wind blowing very fresh from the So. West all day & for the most part clear.
 


9. Cloudy all day, with the wind fresh from the No[rth]ward. In the Afternoon Snowing & wind at No. Et.
 


10. Snowing & Raining till 12 or one Oclock then clear—wind getting to No. West at Night.
 


11. Cloudy for the most part and Raw. Wind at No. Et. with Snow.
 


12. Snowing all the forenoon but not fast. Afternoon clear and Cold. Wind at No. Wt.
 



13. But little Wind, and that Southerly. For the most part clear.
 


14. Cool & raw all day—the fore part at least. Wind Northerly.
 


15. Clear but cool. Wind fresh from the So. West.
 


16. Calm, at least very little Wind & that Southerly. Clear & exceeding pleasant.
 


17. Rather lowering with but little Wind & that at East.
 


18. Cloudy a little in the forenn. but clear afterwards & warm with very little wind.
 


19. Cloudy all day, but not Cold with but little wind, and that variable. At Night Rain.
 


20. Clear & very warm with but little wind & that Southerly.
 


21. Again very warm and pleast. with but little wind.
 


22. Quite warm with little or no Wind and Clear.
 


23. Clear and warm with the wind pretty fresh from the Southward. At Night Rain.
 


24. Raining more or less till the Afternoon, then clear, wind fresh all day from the Southward.
 


25. Clear and a little Cool—Wind fresh all day from the West & So. Wt.
 


26. Wind pretty fresh from the Northwest and a little cold towards Noon.
 


27. Wind fresh from the Southward. Raw & cool and lowering towards Eveng.
 


28. Lowering Morning but clear, warm, & exceeding pleasant afterwards—till the Evening when it Clouded & look like Rain. Wind blowing fresh from the Southwd.
